SALE CONTRACT Nr. 2510-2016, dated October 25, 2016 Sofia, Bulgaria This Sale Contract (“Contract”) is made between Zazzl Ltd. , a legal entity duly registered and existing under the laws of the Republic of Bulgaria , hereinafter referred to as “ Buyer ” and Unicobe Corp. a legal entity duly registered and existing under the laws of the State of Nevada, United States of America , hereinafter referred to as “ Seller”. HAVE AGREED AS FOLLOWS: I. SUBJECT OF CONTRACT ) According to this contract, the Seller shall sell to the Buyer laser engraving products (hereinafter called the GOODS) as per invoice and price agreed upon the Parties. The Buyer shall accept and pay the Goods a price agreed by the Parties. ) In case of decrease of demand for the products produced by the Seller on the market the Buyer has right to return the products back to the Seller with the same price as it was bought. ) The property right for the Goods as well as risk of loss or damage shall be passed to the Buyer from the date the Buyer accepted the Goods from the Seller. II. PRICE OF CONTRACT 2.1) The Seller intends to supply to the Buyer under this Contract the Goods for a minimum amount of USD $ . For future additional orders, if there is any, the Buyer should provide purchase order accordingly with the description of ordered items. 2.2) Price of the Goods shall be in $ (
